Citation Nr: 1436515	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 16, 1984 to March 15, 1989; from May 11, 2006 to September 26, 2007; and during the pendency of this claim from July 2009 to July 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The VA Form 9 reveals that the Veteran requested to appear for a Board hearing at the RO, in lieu of a hearing before an RO decision review officer (DRO).  The Veteran later withdrew his request for a hearing in correspondence dated September 2011.

The issue on appeal of service connection for lumbar arthralgia has been recharacterized as shown on the Cover Page to a low back disability so that all potential back conditions may be considered with respect to this claim.  


FINDING OF FACT

The Veteran's low back disability, as likely as not, had its onset during service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a low back disability was incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disability.  He contends that he developed back pain in service when he was deployed to Iraq and/or Kuwait.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Significantly, the Veteran filed his claim of service connection for, inter alia, a low back disability within one year of his discharge from a period of active service ending in September 2007; and, he was ordered to active duty during the pendency of the appeal, beginning in June 2009.  

A January 2008 post-deployment health assessment provided by the Veteran also notes his complaints of back pain, but there is no indication as to whether the Veteran's lumbar spine was examined.  

The Veteran's back was examined in February 2008 and the VA examiner characterized the claim as one for service-connected lumbar arthralgia, the same diagnosis provided on the Veteran's original claim of January 2008.  The examiner was not provided with the claims file or service treatment records (STRs) and the RO later made a formal finding of unavailability of STRs.  The examiner noted the Veteran's report of back pain in service and current pain across the lower back.  The diagnosis was "mechanical lumbosacral spine without evidence of radiculopathy."  

An October 2010 VA examination of the cervical spine notes that there is also objective evidence of pain on active motion of the thoracolumbar spine; but the examiner did not provide any diagnosis with regard to the lumbar spine because the examination was scheduled for the purpose of assessing the severity of the service-connected cervical spine disability, and the examiner was not directed to exam or address the thoracolumbar spine.  

A February 2012 VA examination of the cervical spine once again noted objective evidence of pain on active motion of the thoracolumbar spine.  

At a December 2013 VA examination, the Veteran was diagnosed with mild degenerative joint disease and disc disease of the lumbar spine.  The examiner opined that the degenerative disc disease and degenerative joint disease of the lumbar spine was not as likely as not related to the Veteran's in-service back pain.  The opinion notes that the Veteran was not treated for back pain between 2004 and 2012; however, the record shows that the Veteran reported back pain in a 2008 post-deployment examination; and, thoracolumbar spine pain was noted on VA examinations in 2010 and 2012.  Moreover, a buddy statement from a fellow soldier notes that the Veteran complained of back pain during this period of active duty from 2009 to 2010.  

In essence, the examiner opined against in-service incurrence because the Veteran was not treated for a lumbar spine condition during the time period in question; however, he ignored the evidence of record showing the Veteran's complaints of back pain as noted above.  Significantly, a lack of treatment does not necessarily mean that the Veteran was not experiencing back pain during that time.  Because the examiner essentially ignored the Veteran's reports of back pain in 2008, 2010 and 2012, and there is no reason to doubt the Veteran's credibility in that regard, the December 2013 VA opinion is not probative.  

The remaining evidence of record shows that the Veteran complained of back pain during service, within the post service year, and during his last deployment from July 2009 to July 2010.  The evidence also includes a diagnosis of arthralgia and, most recently, arthritis.  Based on this evidence, doubt remains as to whether the Veteran's arthritis had its onset during service, and/or whether the Veteran's current back pain is the same back pain that he experienced during service.  As the Veteran's statements are found credible in this regard, the Board must resolve all doubt in the Veteran's favor.  As such, the criteria for service connection for a low back disability have been met.  


ORDER

Service connection for a low back disability is granted.  



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


